Felton, Chief Judge,
concurring specially. As I understand the rule of pleading in Georgia, it is that there must be an allegation of ultimate fact or an allegation of evidentiary facts which demand the inference of the ultimate fact. In this case it was necessary as against a general demurrer to allege that the ground upon which the trailer was parked was not level, or to allege evidentiary fact or facts which demanded the inference that the ground on which the trailer was parked was not level. The allegation that the trailer “rolled off” of the place where it was parked demands the inference that the said ground was not level. The petition was not subject to a general demurrer.
Bell, Presiding Judge, dissenting. The majority opinion in this case presents a good example of an appellate court construing a petition in favor of the plaintiff when the present law requires that it be construed against the petitioner. Blithely, the majority take liberties with the petition by adding both ideas and words which the petition does not contain. Example: The majority stated, “A large trailer, such as here alleged, on wheels, precariously and evenly balanced on perfectly level ground might be caused to move by even a slight gust of wind. . .” Except in referring to the trailer as “a large U-Haul-It trailer,” the petition is silent as to any description of the trailer, and the petition does not allege that the trailer was “precariously and evenly balanced” or that it was moved “by a slight gust of wind.” It is a matter of common knowledge that trailers are in numerous designs with varying numbers of wheels and some are so constructed that a tongue or side of the trailer rests firmly on the ground forming such a restrictive friction that nothing short of an intensive application of human force or a wind of extraordinary intensity could move it. In absence of a pleaded description of the trailer eliminating all other reasonable inferences as to its design, that design which would be most unfavorable to the pleader should be applied by this court. Example: “A prospective customer for the rental of the trailer making a normal inspection of the trailer might have easily and unin*214tentionally set the same in motion. One will not be relieved of the consequences of his negligence by an intervening act which in the normal course of events he should have anticipated might occur.” The petition alleges no act of any kind causing the trailer to roll, nor does it allege or raise the inference that the defendant should have anticipated any intervening force which would cause the trailer to roll under the circumstances in which it was parked. Example: The petition contains no general allegation of negligence. Yet the majority adds that to the petition by holding that it did.
The case of Benefield v. McDonough Constr. Co., 106 Ga. App. 194 (126 SE2d 704), cited by the majority, is not at all in point with the case here. The quoted portion is lifted entirely out of its context, as a simple reading of that opinion shows. There this court, as it is required to do, construed the petition against the pleader, applied inferences fairly drawn from the facts alleged, which were unfavorable to the pleader, and found under those allegations that his injuries were proximately caused by his own negligence and not that of defendant. There is no rational basis permitting the lifting of a statement from one case construing a petition against a pleader and applying it favorably to another petition which is subject to dissimilar inferences because of substantially different allegations including inferences unfavorable to the pleader.
Neither is the case of Estridge v. Estridge, (Ky.), 333 SW2d 758, in point, for there the defendant testified that he parked the car on a steep incline, and that he did not set the brakes. The court there properly held that evidence to be sufficient to present a jury question as to the defendant’s negligence. Nothing of that nature is present in the allegations of the petition here.
All the cases cited by the majority where a cause of action was sustained and affirmed for damages caused by a rolling vehicle are inapplicable to the allegations of this petition. Some contain positive allegations that the vehicles were parked on steep inclines, and some contain direct testimony to that fact. Nothing of that nature is present in this case.
The majority’s statement that “While common experience teaches that a vehicle will not roll on level ground, it also *215teaches that if the- vehicle rolled the ground was not level,” while admittedly appealing in the lay sense, is nevertheless an injudicious statement for this court to make since it is in direct conflict with a prior holding of this court which has been affirmed by the Supreme Court. See John Deere Plow Co. v. Johnson, 98 Ga. App. 36, 37 (1), aff’d on this point, 214 Ga. 645. A trailer will roll when set in motion by any number of forces, but in the petition before us the operative' cause of the movement is left entirely to conjecture.
2. “When considered on general demurrer, a petition must be construed most strongly against the pleader; in applying this rule the petition will be construed in the light of its omissions as well as its averments. Mackler v. Lahman, 196 Ga. 535, 537 (27 SE2d 35); Toler v. Goodin, 200 Ga. 527, 534 (37 SE2d 609). The pleader’s failure to allege essential facts and his reliance upon allegations that fall short of essential facts will be construed to import the absence of those facts. Hulsey v. Interstate Life &c. Co., 207 Ga. 167, 170 (60 SE2d 353); Sterling Materials Co. v. McKinley, 218 Ga. 574 (1) (129 SE2d 770).” Covil v. Robert & Co. Associates, 112 Ga. App. 163, 169 (144 SE2d 450). “If an inference unfavorable to the right of a party claiming a right under such pleadings may be fairly drawn from the facts stated therein, such inference will prevail in determining the rights of the parties.” Chalverus v. Wilson Mfg. Co., 212 Ga. 612 (1) (94 SE2d 736); Krueger v. McDougald, 148 Ga. 429 (1) (96 SE 867).
Here the amended petition alleges as specific acts of negligence defendant’s “Parking the aforesaid trailer on his property in close proximity to a steep, unguarded incline” and “Failing to properly secure said trailer . . . under the aforesaid circumstances.” However, the petition does not show that the trailer was actually parked on an incline. It shows only that the trailer was parked close to an incline. What is “close” is relative. As applied to negligence, it may mean far enough away to preclude negligence. Thus, construing the petition against the pleader, the only reasonable inference to be drawn is that defendant parked the trailer on level ground, where it would not by itself roll over the incline. John Deere Plow Co. v. Johnson, *21698 Ga. App. 36, 37 (1) (105 SE2d 33), affirmed on this point without elaboration, 214 Ga. 645. The petition fails to show that defendant negligently set the trailer in motion or that it was set in motion toward plaintiff’s property by some force which defendant in the exercise of ordinary care should have anticipated. Merely parking one’s trailer on one’s property and failing to tie it in place does not, in the absence of additional circumstances, constitute negligence. Here, no additional circumstances are pleaded. The amended petition failed to state a cause of action based on defendant’s negligence.
The judgment of the trial court in sustaining defendant’s renewed general demurrer and dismissing the petition upon plaintiff’s failure to amend should be affirmed.
I am authorized to state that Presiding Judge Nichols and Judges Eberhardt and Pannell concur in this dissent.